DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 10/31/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 10/31/2022. In particular, original Claims 1 and 9 have been amended to recite a combination of limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al a (US 2019/0256538).

Regarding claim 1, Hatakeyama et al discloses the following compound ([0015] – (1)):

    PNG
    media_image1.png
    251
    269
    media_image1.png
    Greyscale
,
where X1 and X2 are ([0020]) – (X-1)):

    PNG
    media_image2.png
    97
    114
    media_image2.png
    Greyscale
,
where Ar is an aryl such as phenyl ([0021] and [0124]). The rings A, B, and C are heteroaryl rings such as pyridine ([0017] and [0114]). From the above, the reference discloses a compound encompassed by recited Formula (I), i.e.

    PNG
    media_image3.png
    306
    281
    media_image3.png
    Greyscale
,
where n is zero (0); m is one (1), X, V, and Z are N; R1 and R2 are phenyl; and RI-RXI are H.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 4, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above, RI-RXI are H and R1 and R2 are phenyl.

Regarding claim 5, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above, RI-RXI are H.

Regarding claim 6, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above, RI-RXI are H.

Regarding claim 7, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above, R1 and R2 are phenyl.

Regarding claim 8, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above, R1 and R2 are phenyl.

Regarding claim 9, Hatakeyama et al discloses the following compound ([0039] – (3)]:

    PNG
    media_image4.png
    323
    338
    media_image4.png
    Greyscale
,
where Ar is an aryl such as phenyl ([0042] and [0124]); and R1 to R11 are H ([0041]). Accordingly, the reference discloses Formula (II) of the present claims, i.e.

    PNG
    media_image5.png
    133
    172
    media_image5.png
    Greyscale

where R1 and R2 are phenyl.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the 35 U.S.C. 102 rejections as set forth in the previous Office Action are hereby withdrawn.

Applicants argue that the he MPEP states that in determining whether the claimed species would have been obvious, "[t]he fact that a claimed species or subgenus is encompassed by a prior art genus is not sufficient by itself to establish a prima facie case of obviousness." However, in the instant case, it is the Examiner’s position that the reference does not disclose a genus, but rather discloses an explicit formula for the disclosed compound along with substituents and aromatic rings that can be present on the disclosed compound. Accordingly, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art to select any of the substituents and aromatic rings disclosed by the reference, including those presently claimed and thereby arrive at the claimed compound with a reasonable expectation of success.

Applicants argue that the Office appears to also concede that Hatakeyama provides for at least 8 sub-genera and more than 1,200 compounds, and Office Action further indicates that “..nor can the claimed compound be “clearly envisaged” from the reference. However, firstly it is not the Examiner’s position that the reference disclose 8 sub-genera, but rather, that the reference discloses various formulas for the disclosed compounds. Furthermore, while the reference exemplifies more than 1,200 compounds, this does not obviate the fact that the reference discloses aromatic rings and substituents, including those presently claimed that can be present on the disclosed compound. To that end, it is noted that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). 

Applicants argue that in order to establish a proper prima facie case of obviousness, the Office must show that a reference or a combination of references teach or suggest all of the claim limitations. However, it should be noted that as set forth in the previous Office Action and maintained in the rejections above, the reference does disclose the claimed compound and Applicants’ have not proffered any arguments or evidence, i.e. data, that the Examiner has either not established a prima facie case of obviousness or that it would not have been obvious to one of ordinary skill in the art to arrive at the claimed compound based on the disclosure of Hatakeyama et al.

Applicants argue that as indicated in MPEP 2142: “the examiner bears the initial burden of factually supporting any prima facie conclusion of obviousness. If the examiner does not produce a prima facie case, the applicant is under no obligation to submit evidence of nonobviousness.” However, as discussed above, it should be noted that as set forth in the previous Office Action and maintained in the rejections above, the reference does disclose the claimed compound and Applicants’ have not proffered any arguments or evidence, i.e. data, that the Examiner has either not established a prima facie case of obviousness or that it would not have been obvious to one of ordinary skill in the art to arrive at the claimed compound based on the disclosure of Hatakeyama et al.

Applicants argue that  as indicated in MPEP 2142: “the examiner bears the initial burden of factually supporting any prima facie conclusion of obviousness. If the examiner does not produce a prima facie case, the applicant is under no obligation to submit evidence of nonobviousness”. However, as discussed above, it should be noted that as set forth in the previous Office Action and maintained in the rejections above, the reference does disclose the claimed compound and Applicants’ have not proffered any arguments or evidence, i.e. data, that the Examiner has either not established a prima facie case of obviousness or that it would not have been obvious to one of ordinary skill in the art to arrive at the claimed compound based on the disclosure of Hatakeyama et al.

As evidence of criticality of the claimed compound, Applicants point to Paragraph [0005] of the as published application. However, while Paragraph [0005] of the instant application discloses that the compound possess higher efficiencies or higher color purity, it is significant to note that Applicants’ have not proffered any evidence, i.e. data, suggesting the criticality of the instantly claimed compound. It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding of the instantly claimed compound must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

Applicants argue that  the Office Action does not appear to specify any technical or apparent reason for why a person skilled in the art would specifically choose pyridine from among.  However, it should be noted that as set forth in the previous Office Action and maintained in the rejections above, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art to select any of aromatic rings disclosed by the reference, including pyridine, and thereby arrive at the claimed compound with a reasonable expectation of success. Furthermore, it is noted that Applicants have not proffered any evidence, i.e. data, that it would not have been obvious for one ordinary skill in the art to select pyridine from the heteroaromatic rings disclosed by the reference.

Applicants argue that [I]t is impermissible to use the claimed invention as an instruction manual or ‘template’ to piece together the teachings of the prior art so that the claimed invention is rendered obvious. ... This court has previously stated that ‘[o]Jne cannot use hindsight reconstruction to pick and choose among Isolated disclosures in the prior art to deprecate the claimed invention.’  However, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicants argue that Hatakeyama provides for at least 8 sub-genera and more than 1,200 compounds, and the Office Action does also indicate that “...nor can the claimed compound be “clearly envisaged” from the reference...” However, as discussed above, firstly it is not the Examiner’s position that the reference disclose 8 sub-genera, but rather, that the reference discloses various formulas for the disclosed compounds. Furthermore, while the reference exemplifies more than 1,200 compounds, this does not obviate the fact that the reference discloses aromatic rings and substituents, including those presently claimed that can be present on the disclosed compound. To that end, it is noted that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). 

Applicants argue that as indicated in MPEP 2142: “the examiner bears the initial burden of factually supporting any prima facie conclusion of obviousness. If the examiner does not produce a prima facie case, the applicant is under no obligation to submit evidence of nonobviousness.” However, as discussed above, it should be noted that as set forth in the previous Office Action and maintained in the rejections above, the reference does disclose the claimed compound and Applicants’ have not proffered any arguments or evidence, i.e. data, that the Examiner has either not established a prima facie case of obviousness or that it would not have been obvious to one of ordinary skill in the art to arrive at the claimed compound based on the disclosure of Hatakeyama et al.

As evidence of criticality of the claimed compound, Applicants point to Paragraph [0005] of the as published application. However, while Paragraph [0005] of the instant application discloses that the compound possess higher efficiencies or higher color purity, it is significant to note that Applicants’ have not proffered any evidence, i.e. data, suggesting the criticality of the instantly claimed compound. It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding of the instantly claimed compound must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767